*675Voto disidente del
Juez Presidente Señor Negrón Fernández,
en el cual concurren los Jueces Asociados Señores Blanco Lugo y Ramírez Bages
San Juan, Puerto Rico, a 26 de junio de 1963
Sin pasar juicio ahora sobre el asunto en sus méritos, considero improcedente la disposición que del mismo hace el Tribunal en la actual etapa de los procedimientos.
El querellado admitió las alegaciones de la querella, pero a la vez expuso hechos por vía de explicación a su conducta y solicitó que se declarara sin lugar la querella. Con vista de dicha contestación concedimos término al Secretario de Justi-cia para someter las alegaciones que estimara pertinentes y así lo hizo, reiterando al final su solicitud original de desaforo.
*676Estimo que procede la celebración de una vista en la cual se reciba la prueba pertinente sobre hechos que no hayan sido ya admitidos, y tenga el Secretario de Justicia la oportunidad de contrainterrogar al querellado respecto a los hechos por éste expuestos en su contestación y en los cuales descansa para solicitar la desestimación de la querella.